            Case 1:20-cv-05689-CM Document 3 Filed 08/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES BOND DOE,

                                 Plaintiff,
                                                                   20-CV-5689 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
ANDREW J. MCFARLIN; STATE OF
VERMONT,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated July 23, 2020, the Court directed Plaintiff, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP application”) or pay the $400.00 in fees

required to file a civil action in this Court. That order specified that failure to comply would

result in dismissal of the complaint. Plaintiff has not filed an IFP application or paid the fee.

Accordingly, the complaint is dismissed without prejudice to Plaintiff’s refiling it. See 28 U.S.C.

§§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 25, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
